Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 11/06/2019 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 5-6, 9-10 and 15-16 are currently amended. No claim is cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

3.	Claim 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
4.	Independent claim 1, 9 and 15 are allowable because prior art fails to teach or 
suggest, either alone or in combination, A system, comprising: at least one artificial neural network configured to: receive an audio signal; determine [[if ]]that at least one human voice audio power spectrum is in the audio signal during a time period; upon determining that at least one human voice audio power spectrum is in the audio signal, then identify, using known human voice audio power spectra, at least one human voice audio power spectrum in the audio 
5.	Claims 2-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the system of claim 1.
6.	Claims 10-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the method of claim 9.
7. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the method of claim 15.
8.        The closet prior art of Carlos Avendano et al (US 2016/0078880) in view of
Phillip Hetherington et al (US 2004/0167777) and in further view of Oluwatobi Olabiyi et al (US10,152,970)  teaches method and system for artificial neural network  but further fails to teach the system, comprising: at least one artificial neural network configured to: receive an audio signal; determine that at least one human voice audio power spectrum is in the audio signal during a time period; upon determining that at least one human voice audio power spectrum is in the audio signal, then identify, using known human voice audio power spectra, at least one human voice audio power spectrum in the audio signal during the time period; extract the at least one identified human voice audio power spectrum; remove artifacts from each of the at least one extracted human voice audio 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677